
	
		II
		110th CONGRESS
		2d Session
		S. 3304
		IN THE SENATE OF THE UNITED STATES
		
			July 22, 2008
			Mrs. Feinstein (for
			 herself and Mrs. Boxer) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To designate the North Palisade in the Sierra Nevada in
		  the State of California as Brower Palisade in honor of the late
		  David Brower.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Brower Palisade Designation
			 Act.
		2.FindingsCongress finds that—
			(1)David Brower
			 dedicated his life to environmental advocacy and was 1 of the most notable
			 environmental stewards of the United States;
			(2)former Secretary
			 of the Interior Stewart Udall referred to David Brower as the giant of
			 20th Century conservation in the United States;
			(3)David Brower was
			 nominated for the Nobel Peace Prize 3 times;
			(4)David Brower was
			 named the first executive director of the Sierra Club, 1 of the most prominent
			 environmental and conservation organizations in the United States;
			(5)the efforts of
			 David Brower led to the creation of many units of the National Park System,
			 including North Cascades National Park, Redwood National Park, and Point Reyes
			 National Seashore;
			(6)the leadership of
			 David Brower helped protect the Grand Canyon National Park and Dinosaur
			 National Monument;
			(7)David Brower
			 played a important role in drafting the Wilderness Act (16 U.S.C. 1131 et
			 seq.), which has protected much of the Sierra Nevada;
			(8)David Brower
			 revolutionized rock-climbing and mountaineering in the United States and is
			 credited with more than 70 first ascents of Sierra Nevada peaks;
			(9)David Brower made
			 the first winter ascent of North Palisade and the first ascent of the Northwest
			 Ridge of the peak; and
			(10)the Palisade
			 group of peaks, on the border of Kings Canyon National Park and Inyo National
			 Forest, was David Brower's favorite part of the Sierra Nevada.
			3.Designation of
			 Brower Palisade
			(a)DesignationThe
			 North Palisade, a prominent peak in the Palisade group of peaks in the Sierra
			 Nevada bordering Kings Canyon National Park and the Inyo National Forest in the
			 State of California, shall be known and designated as the Brower
			 Palisade.
			(b)
			 ReferencesAny reference in a law, map, regulation, document,
			 paper, or other record of the United States to the peak described in subsection
			 (a) shall be deemed to be a reference to the Brower Palisade.
			
